DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 *** This office action is responsive to Applicant’s Amendment filed November 05, 2021.    Claims 1-23 are pending, in which claims 17-23 are non-elected, without traverse. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 13,16  are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Kim (2020/0350390).
Re-claim 13, Kim teaches (at Figs 10D, 4A,5A; para 84-181) a display device comprising: a pixel array (Figs 4A; para 79-88,91-92) at a display area; a connection pad at a bonding area, the connection pad comprising a lower conductive layer DL-E (Fig 10D, para 179-180), an intermediate conductive layer CL2 (Fig 10D) on the lower conductive layer, and an upper conductive layer CL3 (Fig 10D) on the intermediate conductive layer; a cladding layer 60 (Fig 10D; para 178-180) covering at least a side surface of the intermediate conductive layer CL2 and comprising an organic material (para 114); a passivation layer ISL-IL1 covering an upper surface of the cladding layer 60 and comprising an inorganic material (para 127), a portion of the passivation layer being located under the upper conductive layer CL3 (Fig 10D); and a driving circuit (Figs 4A-4B; para 84-87; 93-95;96-97) attached to the connection pad, wherein the connection pad comprises a first connection pad (e.g. left DP-PD in Fig 10D; para 181; Fig 4A) and a second connection pad (right DP-PD in Fig 10D; para 181; Fig 4A) adjacent to the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claims 1,2,6,10,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2018/0095584) taken with Yun (2018/0182821).
   	Re-claim 1, Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76; Fig 4B, para 93) a display device comprising: a light-emitting element 120 (Fig 3; para 24-26) at a display area; a driving element 130 (Fig 3, para30-31) electrically connected to the light-emitting element 120; an encapsulation layer covering the light-emitting element; a touch sensor 154 (Fig 3; para 37-47)  on the encapsulation layer; a connection pad 170/180 at a bonding area, the connection pad comprising a lower conductive layer (168,182 in Fig 3, para 55,57,51-62), an intermediate conductive layer (172/174, 184/186 in Fig 3; para 54-55,57,51-62) on the lower conductive layer, and an upper conductive layer (176,188 in Fig 3, para 54-55,57,51-62) on the intermediate conductive layer; a cladding layer 158 (Figs 3,5D for the cladding layer located between two upper conductive layers 176,188 in Fig 3; para 71-72) and covering at least a side surface of the intermediate conductive layer (172/174, 184/186 in Fig 3) and comprising an organic material (Figs 5D,3; para 71-72 for organic material), and with a portion of the cladding layer 158 being located under the upper conductive layers 176,188 (Fig 3); and a driving circuit 
 Re-claims 13,  Lee ‘584 teaches (at Figs 1,2-3; para 23-62; Figs 5A-5E; para 63-76) a display device comprising: a pixel array at a display area (Fig 1-3; para 23-26); a connection pad 170/180 at a bonding area, the connection pad comprising a lower conductive layer (168,182 in Fig 3, para 55,57,51-62), an intermediate conductive layer (172/174, 184/186 in Fig 3; para 54-55,57,51-62) on the lower conductive layer, and an upper conductive layer (176,188 in Fig 3, para 54-55,57,51-62) on the intermediate conductive layer; a cladding layer 158 (Figs 3,5D for the cladding layer located between two upper conductive layers 176 and 188; Fig 3; para 71-72) and covering at least a side surface of the intermediate conductive layer (172/174, 184/186 in Fig 3) and comprising an organic material (Figs 5D,3; para 71-72 for organic); and a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) attached to the connection pad 170, wherein the connection pad comprises a first connection pad (e.g. 180 in Figs 4B, para 93) and a second connection pad (e.g. 170 in Figs 4B, para 93) adjacent to the first connection pad, and the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is located between the first and second connection pads to cover at least side surfaces of the intermediate conductive layers (172/174 and 184/186 in Fig 3) 172/174 (Fig 3; para 51-55) of the first and second connection pads that face each other.   Re-claim 2, wherein the driving element comprises: a gate metal pattern comprising a gate electrode 132 (Fig 3, para 30); and a source metal pattern comprising a drain electrode 138 (para 30), or a connection electrode 122 electrically connecting the drain electrode 138 to the light-emitting element, and wherein the touch sensor comprises a sensing conductive pattern 154e,154b (Fig 3; para 37-46).  Re-claim 6, wherein the touch sensor comprises: a lower touch insulation layer 146 (Fig 3; para 33,37-46)  ; a first sensing conductive pattern 154e (Fig 3; para 37-46) on the lower touch insulation layer; a touch intermediate insulation layer 158 (Fig 3; para 37,71-72) covering the first sensing conductive pattern; and a second sensing conductive pattern 154b (Fig 3; para 
	Re-claims 1,13:  Lee ‘584 already teaches the cladding layer 158 (Figs 3,5E) of organic material with a portion being located under the upper conductive layer 176, but lacks having an inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer.
However, Yun teaches the display device a cladding layer 168a (Figs 5,7C; para 58-60) covering at least a side surface of the intermediate conductive layer 156 and comprising an organic material (para 58); and a passivation layer 168b (Figs 5,7C; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58) so as to form a bi-layers of organic and inorganic materials, a portion of the passivation layer 168b being located under the upper conductive layer 152e.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee providing the inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer, as taught by Yun, so as to form the bi-layers of organic and inorganic materials including the inorganic passivation layer formed over the cladding layer with the portion of the bi-layers being located under the upper conductive layer.  This is because of the desirability to employing the inorganic passivation layer to prevent the degeneration of the organic cladding layer and to prevent the generation of spots, thereby improving the reliability of the display device.
   
Claims 3,4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,6,10,13, and further of Kim (2019/0012031).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,10,13 above, and fully repeated herein, in which claim 1 is applied the same to claim 14; and Re further claims 3,14 Lee 
Re-claims 3,14: Lee ‘854 already teaches the intermediate conductive layer, but just lacks having the intermediate conductive layer formed from a same layer as that of the source metal pattern; and Re-claim 4 for lacking the first intermediate conductive layer formed from a same layer as that of the first source metal pattern, and a second intermediate conductive layer formed from a same layer as that of the second source metal pattern.
However,  Kim teaches (at Fig 11, para 82-83) the display device, wherein the intermediate conductive layer comprising the first intermediate conductive layer 401,402 (Fig 11) is formed from a same layer as that of the first source metal pattern 230,210, and wherein the intermediate conductive layer comprising the second intermediate conductive layer 330 (Fig 16) is formed from a same layer as that of the second source metal pattern 235 (Fig 16, para 87-88).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee by providing the intermediate conductive layer comprising the first intermediate conductive layer  formed from a same layer as that of the first source metal pattern, and a second intermediate conductive layer formed from a same layer as that of the second source metal pattern, as taught by Kim.  This is because of the desirability to facilitate the formation of the intermediate conductive layer with other insulation layer concurrently, thereby improving the fabrication of the display device.  Moreover, regarding “…is formed from the same layer…”, a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and .   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Park (2016/0064427).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 7, wherein Yun already teaches the passivation layer 168b (Figs 5,7C; para 58-59) covering an upper surface of the cladding layer 168a and comprising an inorganic material (para 58), a portion of the passivation layer 168b being located under the upper conductive layer.
Re-claim 7: Lee and Yun already teach the passivation layer, but lacks mentioning the passivation layer formed form a same layer as that the lower touch insulation layer, the touch intermediate insulation layer or a combination thereof.
First, regarding “…is formed from the same layer…”,  a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Applicant has the burden of proof in such cases, as the above caselaw makes clear.   
Second, however, Park teaches (at Figs 4,5H; para 71-74,91-96,45) the display device comprising the passivation layer 440,430 formed form a same layer as that the lower touch insulation layer 430, the touch intermediate insulation layer 440 or a combination thereof.  
.

Claims 8-9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Miyamoto (2020/0235169).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 8, wherein the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is formed from an organic insulation layer (Figs 5D,3; para 71-72 for organic layer).  
	Re-claims 8,15: Lee already teaching the cladding layer formed from the organic insulation layer, but lacks forming from an organic insulation layer covering the source metal pattern and having a thickness less than that of the organic insulation layer.
	Miyamoto teaches the display device, wherein the cladding layer 114 (Figs 4,5, para 48,58) is formed from an organic insulation layer 114 covering the source metal pattern 48 Fig 4, para 44), and a thickness of the cladding layer (Figs 4,5, para 58-61) covering the side surface of the intermediate conductive layer 230 is less than that of the organic insulation layer 114.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device comprising the passivation layer of Lee and Yun by providing the cladding layer from the layer covering the source metal pattern and  having a thickness less than that of the organic insulation layer, as taught by Miyamoto.  This is because of the desirability to provide the thin region at the connection pad for flexibility and to facilitate the attachment of the driving circuitry.

Re-claim 9: Lee already teaches the cladding layer 159 of organic material, but lacks detailing a thickness of the cladding layer of less than 1 micron.

The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to select the portion of the prior art's range of thickness of the cladding layer of about 300-500 Angstroms, which is less than 1 micron, as taught by Yun, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16, and further of Akimoto (2018/0039360).
 Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 11, comprising a first electrode 122 of the light emitting device 120 (Figs 5,3,7C; para 32-35).
Re-claim 11: Lee ‘584 already teaches a first electrode 122 of the light emitting device 120, but lacks mentioning the first electrode comprising silver.
However, Akimoto teaches (at Fig 8, para 105) the light emitting device 160 comprising the first electrode 162 of silver.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first electrode of the light emitting element of Lee and Yun by employing the silver for the first electrode, as taught by Akimoto.  This is because of the desirability to employ the silver first electrode to reflect visible light from the light-emitting element.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0095584) and Yun (2018/0182821), as applied to claims 1,2,6,10,13,16 and further of Lee (2018/0358413).
Lee ‘584 and Yun teach the display device, as applied to claims 1,2,6,10,13,16 above, and fully repeated herein; and Re-claim 12, wherein a driving circuit (Figs 2-3; para 47-48 to 53-56 for connecting to a driving part) is electrically connected and attached to the connection pad comprising the upper conductive layer 176.
Re-claim 12:  Lee ‘584 already teaches attaching the driving circuit to the connection pad, but lacks connecting the driving circuit through a conductive bonding member that contacts the upper conductive layer. 
However, Lee ‘413 teaches (at Fig 3, paragraph 104-105) wherein the connection pad 170,180 is electrically connected to the driving circuit (para 104-105 for driver IC) through a conductive bonding member 1610,1620 that contacts the upper conductive layer 186,174. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee ‘584 and Yun by attaching the driving circuit through the conductive bonding member that contacts the upper conductive layer, as taught by Lee ‘413. This is because of the desirability to electrically connect the driving circuit to the connection pad in a simplifying physical configuration.   

 Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment  
Applicant's Amendment filed November 05, 2021 and remarks thereof with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.

** Regarding rejections using either Yun (2018/0182821) or Miyamoto (2020/0235169) as a primary reference:  
Applicant’s amendment filed November 05, 2021 and convincing remarks thereof have overcome the rejections by using either Yun or Miyamoto as the primary reference.


Applicant submitted (at 11/05/2021 remark pages 10-11) the statement that “...[A]t the time of the filling date of the present application (April 22, 2020), the subject matter disclosed in Kim’390 and the claimed invention were both owned by Samsung Display Co., Ltd,…” (underline added).
Applicant’s statement however was failed to clearly state “…, not later than the effective filing date of the claimed invention…”, as required under 35 U.S.C. §102(b)(2)(C).  
Further, note that “(April 22, 2020)” is an actual filing date of the present application, but not the effective filing date.
Additionally, Kim (2020/0350390) has an effective filing date of May 2, 2019 (See the Foreign Priority date), which is still prior to at the time of the filling date of the present application (April 22, 2020).
Accordingly, Kim (2020/0350390) is still a valid prior art reference against the present application.  


     ** Regarding 35 U.S.C. 103 rejections over Lee (2018/0095584) with Yun (2012/0182821):
     Applicant mainly remarked (at 11/05/2021 remark pages 16-17) that 
…However, as discussed above, FIG. 7C of Yun does not appear to show the side surface of the alleged intermediate conductive layer 151b of the alleged connection pad 170 that faces an adjacent connection pad 170…Accordingly, the cited portions of Yun does not appear to cure the deficiencies of Lee’584 to disclose or even suggest at least “wherein the connection pad comprises a first connection pad and a second connection pad adjacent pad adjacent to the first connection pad, and the cladding layer is located between the first and second connection pads to cover at least side surfaces of the intermediate conductive layers of the first and second connection pads that face each other.” As now recited in amended claim 1…
	
       In response, this is noted and found unconvincing.  As applied above, Lee ‘584, as a primary reference, already teaches wherein the connection pad comprises a first connection pad (e.g. 180 in Figs 4B, para 93) and a second connection pad (e.g. 170 in Figs 4B, para 93) adjacent to the first connection pad, and the cladding layer 158 (Figs 3,5D for the cladding layer located between two cover electrodes 176 and 188; para 71-72) is located between the first and second connection pads to cover at least side surfaces of the intermediate conductive layers 
In response to Applicant's further argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some logical reason why skilled in the art would  be motivated to make the proposed combination of references.  In re Regel 188 USPQ 136 (CCPA 1975).  However, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references; the teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art.  Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985).  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin 170 USPQ 209 (CCPA 1971):  In Re Rosselet 146 USPQ 183 (CCPA 196).  References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures.  In Re Simon, 174 USPQ 114 (CCPA 1972); In Re Richman 165 USPQ 509, 514 (CCPA 1970).

Contrary to Applicant’s remarks, in the combined references of Lee ‘854 and Yun, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display device of Lee ‘854 providing the inorganic passivation layer covering an upper surface of the cladding layer with a portion being located under the upper conductive layer, as taught by Yun.  This is because of the desirability to employing the inorganic passivation layer to prevent the degeneration of the organic cladding layer and to prevent the generation of spots, thereby improving the reliability of the display device.
	Applicant apparently has different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of non-obviousness, In Re Kronig 190 USPQ 425, 428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of applicant 

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822